Order, Supreme Court, New York County (Margaret A. Chan, J.), entered April 10, 2013, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff alleges he was injured when he slipped and fell on a puddle of grease on the floor of the sanitation garage where he worked. Defendants failed to meet their prima facie burden of establishing that they neither created nor had notice of the dangerous condition (see Arnold v New York City Hous. Auth., *460296 AD2d 355 [1st Dept 2002]). The testimony of the supervisor on duty was insufficient to establish when the floor was last inspected before plaintiff’s accident (see Guerrero v Duane Reade, Inc., 112 AD3d 496 [1st Dept 2013]; Cater v Double Down Realty Corp., 101 AD3d 506 [1st Dept 2012]). Further, plaintiffs evidence was sufficient to raise an issue of fact as to whether the condition was created by defendants’ workers on the prior shift (see Fragale v City of New York, 88 AD3d 488, 489 [1st Dept 2011]).
We have considered defendants’ remaining contentions and find them unavailing.
Concur—Friedman, J.E, Acosta, Saxe, Feinman and Gische, JJ.